Citation Nr: 0836859	
Decision Date: 10/27/08    Archive Date: 11/05/08

DOCKET NO.  07-19 547	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cheyenne, 
Wyoming


THE ISSUE

Entitlement to an initial compensable evaluation for 
hypesthesia of the right anterior lateral distal fibula and 
ankle (status post fibular fracture with open reduction and 
internal fixation).


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

Tabitha G. Macko, Associate Counsel


INTRODUCTION

Available records indicate that the veteran enlisted in the 
U.S. Marine Corps Reserve in April 1978 and served on active 
duty for training (ADT) for the purpose of completing boot 
camp from August 1978 to January 1979, followed by periods of 
ADT with the Nebraska Army National Guard.  The disability in 
issue herein resulted from an injury during National Guard 
duty in October 1979.

This matter comes to the Board of Veterans' Appeals (BVA or 
Board) from a September 2006 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Cheyenne, Wyoming.  In January 2008, the veteran testified at 
a videoconference hearing before the undersigned Veterans Law 
Judge.  A transcript of the hearing has been included in the 
claims folder.

In the September 2006 rating decision, the RO granted service 
connection for residuals of fracture of the right distal 
fibula, evaluated as 10 percent disabling under 
musculoskeletal rating codes, Diagnostic Code (DC) 5299-5262, 
and also assigned the separate 0 percent evaluation for 
hypesthesia associated with that injury, under neurological 
codes, DC 8799-8723.  The Board notes that the veteran filed 
this appeal very specifically for the issue of the 
noncompensable evaluation of the hypesthesia of the right 
anterior lateral distal fibula and ankle.  Yet, both his 
statements and those of his representative focus upon, and 
specifically identify, symptoms appearing to be more directed 
at the 10 percent evaluation for the fractured right distal 
fibula, status post open reduction and internal fixation, an 
issue which is not on appeal before the Board.  The Board 
hereby refers this issue to the RO for clarification.  


FINDING OF FACT

With consideration of the doctrine of resolving reasonable 
doubt in favor of the claimant, the record supports a finding 
that the veteran has moderate sensory impairment of the 
anterior tibial, i.e., deep peroneal, nerve. 

CONCLUSION OF LAW

Giving the benefit of the doubt to the veteran, the criteria 
for an initial evaluation of 10 percent, but no more, for 
moderate neuralgia of the anterior tibial nerve of the right 
anterior lateral distal fibula and ankle have been met.  38 
U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2008); 38 C.F.R. 
§§ 3.102, 4.7, 4.71a, 4.124a, Diagnostic Code 8799-8723 
(2008).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duty to Notify and Assist

Upon receipt of a complete or substantially complete 
application for benefits and prior to an initial unfavorable 
decision on a claim by an agency of original jurisdiction, VA 
is required to notify the appellant of the information and 
evidence not of record that is necessary to substantiate the 
claim.  In the notice, VA will inform the claimant which 
information and evidence, if any, that the claimant is to 
provide to VA and which information and evidence, if any, 
that VA will attempt to obtain on behalf of the claimant.  
See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159; Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 
16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 
(Fed. Cir. 2006); Dingess v. Nicholson, 19 Vet. App. 473 
(2006).   

The RO provided the appellant with pre-adjudication notice by 
letter dated in July 2006. 

In cases where service connection has been granted and an 
initial disability rating and effective date have been 
assigned, the typical service connection claim has been more 
than substantiated, it has been proven, thereby rendering 38 
U.S.C.A. § 5103(a) notice no longer required, because the 
purpose that the notice is intended to serve has been 
fulfilled.  Dingess, 19 Vet. App. at 490; Dunlap v. 
Nicholson, 21 Vet. App. 112 (2007).  The appellant bears the 
burden of demonstrating any prejudice from defective notice 
with respect to the downstream elements.  Goodwin v. Peake, 
22 Vet. App. 128 (2008).

VA has obtained service medical records, assisted the veteran 
in obtaining evidence, afforded the veteran a physical 
examination, obtained medical opinions as to the etiology and 
severity of disabilities, and afforded the veteran the 
opportunity to give testimony before the Board.  All known 
and available records relevant to the issues on appeal have 
been obtained and associated with the veteran's claims file; 
and neither he nor his representative has contended 
otherwise.  

VA has substantially complied with the notice and assistance 
requirements under the law, and the veteran is not prejudiced 
by a decision on the claim at this time.

II.  Analysis

The veteran contends that his hypesthesia of the right 
anterior lateral distal fibula and ankle is more severe than 
the initial noncompensable evaluation granted by the RO in 
its September 2006 Rating Decision.  

In that decision, the RO granted service connection and 
assigned a noncompensable (0 percent) evaluation for the 
veteran's hypesthesia, which is not specifically listed in 
the Rating Schedule.  Therefore, the RO applied DC 8799-8723 
pursuant to 38 C.F.R. § 4.27, which provides that unlisted 
disabilities requiring rating by analogy will be coded as the 
first two numbers of the most closely related body part and 
'99.'  See 38 C.F.R. § 4.20.  The second diagnostic code is 
the residual condition on the basis of which the disability 
rating is determined.  The RO determined that the most 
closely analogous diagnostic code is 38 C.F.R. § 4.124a, DC 
8523, for paralysis of the anterior tibial nerve, deep 
peroneal.

In order to evaluate the level of disability and any changes 
in condition, it is necessary to consider the complete 
medical history of the veteran's condition. Schafrath v. 
Derwinski, 1 Vet.App. 589, 594 (1991).  Where, as in the 
instant case, the appeal arises from the original assignment 
of a disability evaluation following an award of service 
connection, the severity of the disability at issue is to be 
considered during the entire period from the initial 
assignment of the disability rating to the present time with 
consideration given to the propriety of staged ratings.  See 
Fenderson v. West, 12 Vet.App. 119 (1999).

Disability evaluations are determined by the application of 
the VA Rating Schedule, which is based upon average 
impairment of earning capacity.  38 U.S.C.A. § 1155; 38 
C.F.R. Part 4.  38 C.F.R. § 4.1 requires that each disability 
be viewed in relation to its history, and that there be 
emphasis upon the limitation of activity imposed by the 
disabling condition.  38 C.F.R. § 4.2 requires that medical 
reports be interpreted in light of the entire recorded 
history, and that each disability must be considered from the 
point of view of the veteran working or seeking work.  
Separate diagnostic codes identify the various disabilities.  
Where there is a question as to which of two disability 
evaluations shall be applied, the higher evaluation is to be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  38 C.F.R. § 4.7.  
Otherwise, the lower rating is to be assigned.

Disabilities involving neurological conditions and convulsive 
disorders are governed by regulations found at 38 C.F.R. §§ 
4.120-4.124a.  The provisions of 38 C.F.R. § 4.120 dictate 
that neurological disabilities are ordinarily rated in 
proportion to the impairment of motor, sensory or mental 
function.  In rating peripheral nerve injuries and their 
residuals, attention should be given to the site and 
character of the injury, the relative impairment in motor 
function, trophic changes, or sensory disturbances. 

The introductory note to "Diseases of the Peripheral 
Nerves" defines the term "incomplete paralysis" as a 
degree of lost or impaired function substantially less than 
the type pictured for complete paralysis.  When the 
involvement is wholly sensory, the rating should be for the 
mild or, at most, moderate degree.  Moreover, the Rating 
Schedule provides that neuralgias characterized by dull and 
intermittent pain of a typical distribution so as to identify 
the nerve, is to be rated on the same scale with a maximum 
equal to moderate incomplete paralysis.  38 C.F.R. § 4.124.


The Board observes that the use of descriptive terminology 
such as "mild" by medical examiners, although an element of 
evidence to be considered by the Board, is not dispositive of 
an issue.  All evidence must be evaluated in arriving at a 
decision regarding an increased rating.  38 U.S.C.A. § 
7104(a); 38 C.F.R. § 4.2.  Words such as "moderate" and 
"severe" are not defined in the VA Rating Schedule.  Rather 
than applying a mechanical formula, the Board must evaluate 
all of the evidence to the end that its decisions are 
"equitable and just."  38 C.F.R. § 4.6.

Incomplete paralysis, neuritis or neuralgia of the anterior 
tibial (deep peroneal) nerve, warrants a noncompensable 
rating when mild; a 10 percent rating when moderate; and a 20 
percent rating when severe.  A 30 percent rating is warranted 
for complete paralysis with dorsal flexion of the foot lost.  
38 C.F.R. § 4.124a, DCs 8523, 8623, 8723.

VA is responsible for considering both the positive and 
negative evidence.  If the evidence, as a whole, is 
supportive or is in relative equipoise (i.e., about evenly 
balanced), then the veteran prevails.  Conversely, if the 
preponderance of the evidence is negative, then the claim 
must be denied.  See 38 C.F.R. § 3.102; Gilbert v. Derwinski, 
1 Vet.App. 49 (1990); Alemany v. Brown, 9 Vet.App. 518, 519 
(1996).

The veteran fractured his right distal fibula in a fall while 
on training in 1979.  He underwent an open reduction internal 
fixation procedure at that time, and after some follow-up 
care with a private doctor, he had no further medical or 
surgical care, treatment, or evaluation, VA or private, for 
that leg since 1980.  The veteran takes no medication for 
this disability.

At his September 2006 VA examination, the veteran reported a 
constant burning pain over the anterior aspect of the right 
distal lower leg and ankle.  The pain would increase 
immediately with weight-bearing in the distal fibular area.  
He also reported a numbness sensation on the anterior aspect 
of the ankle.  The examiner noted a 2-inch wide by 6-inch 
long area of hypesthesia present on the anterior lateral 
distal fibula and ankle.  The veteran winced with a 10 gram 
monofilament touch, and he had increased pain sensation with 
a pinprick.  The examiner also noted that the right ankle's 
flexion and dorisflexion were without observed manifestations 
of pain and were without additional limitations after 
repetitive motion. 

In his notice of disagreement, his substantive appeal, and in 
his testimony before the Board, the veteran stated he 
experiences constant pain, discomfort, and swelling when he 
is on his feet for any length of time, and that while he is 
sleeping the right ankle will throb and awaken him.  He said 
activity such as walking down the street is difficult.  He 
stated that he does not use a brace or cane, and has not 
missed any days of work, due to the nature of his employment 
(truck driving) which allows him to remain in a sitting 
position.  

As noted above, the evidence shows that the veteran's 
disability is manifested by a 2-inch by 6-inch area of 
hypesthesia on the right anterior lateral distal fibula and 
ankle.  In addition to the veteran's reporting a numbness 
sensation, the examiner, though not an orthopedic surgeon, 
did make note that the veteran winced when this area was 
touch by a monofilament, and that the veteran had increased 
pain sensation with a pinprick.  The veteran stated he 
experienced constant pain and discomfort from this ankle, and 
that its painful throbbing would wake him up at night.  We 
find that the examination was complete and competent.  See 
Cox v. Nicholson, 20 Vet. App. 563, 569-570 (2007) (VA 
satisfies its duty to assist when it provides a medical 
examination performed by one able to provide competent 
medical evidence under 38 CFR § 3.159(a)(1)).

Based upon the foregoing, the Board finds that, although the 
the neurological evidence pertaining to the veteran's 
service-connected hypesthesia of the right anterior lateral 
distal fibula and ankle does not preponderate in favor of a 
finding of more than mild neuralgia of the anterior tibial 
nerve, the evidence is in approximate balance as to whether 
he manifests moderate neuralgia at that site, thus warranting 
a 10 percent evaluation under DC 8799-8723, with resolution 
of reasonable doubt in his favor.  The size and significance 
of the area of hypesthesia as well as the experienced pain 
and numbness, and its contribution to the difficulty the 
veteran experiences in walking warrant this evaluation. 


However, the evidence of record falls well short of 
warranting a 20 percent evaluation for a severe degree of 
disability, because there was no evidence that the pain is 
excruciating or that functioning of the ankle has been so 
affected.  Further, there is no evidence of record to show 
that the veteran suffers from foot drop, weakened eversion of 
the foot, or complete loss of dorsal flexion of the foot to 
warrant a 30 percent rating under Diagnostic Code 8523. 

The Board has also considered, throughout the time period, 
the impact of functional loss, weakened movement, excess 
fatigability, incoordination, and pain.  38 C.F.R. §§ 4.40; 
see also Deluca v. Brown, 8 Vet. App. 202, 206 (1995).  In 
this regard, the veteran reported constant pain, difficulty 
walking in stores or down the street, and that he was unable 
to mow the lawn or stand for any length or time, such as to 
wash dishes.  The objective medical evidence of record, 
however, showed that repetition did not cause additional 
limitation, fatigue, lack of endurance, or incoordination.  
There was good strength of the lower extremities.  Although 
there was pain upon movement, those manifestations are 
considered within the 10 percent evaluation being granted 
herein.  38 C.F.R. §§ 4.40, 4.45; see also Deluca, 8 Vet. 
App. at 206. 

Finally, in view of the Court's holding in Fenderson, the 
Board has considered whether the veteran is entitled to a 
staged rating for his service-connected disability, as the 
Court indicated can be done in this type of case.  However, 
upon reviewing the longitudinal record in this case, we find 
that, at no time since the filing of the veteran's claim for 
service connection, in July 2006, has this service-connected 
condition been more or less disabling than as currently rated 
under the present decision.

In summary, and for the reasons and bases set forth above, 
giving the benefit of the doubt to the veteran, the Board 
concludes that an increased rating of 10 percent, but no 
higher, is warranted under Diagnostic Codes 8799-8723 for 
hypesthesia.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; 
Gilbert, supra.




ORDER

A 10 percent initial evaluation for moderate hypesthesia of 
the right anterior lateral distal fibula and ankle is 
granted, subject to the regulations governing the payment of 
VA monetary benefits.



_______________________________
ANDREW J. MULLEN
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


